Citation Nr: 1102503	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for transitional cell 
carcinoma of bladder to include as due to herbicide exposure and 
ionizing radiation exposure.  

2.  Entitlement to service connection for adenocarcinoma of the 
prostate to include as due to herbicide exposure and ionizing 
radiation exposure.  


REPRESENTATION

Appellant represented by:	Sean P. Sullivan, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.   

A hearing was held on September 13, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.  After the hearing, the 
appellant submitted additional evidence to the Board, along with 
a written waiver of initial RO review of this evidence.  See 38 
C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to be a radiation exposed Veteran, 
as defined by regulation, and there is no objective evidence 
establishing his actual exposure to ionizing radiation during his 
military service.

3.  The Veteran did not have service in Vietnam, and his service 
in Korea was after the period recognized by the Department of 
Defense as the time Agent Orange was used in that country.

4.  Bladder cancer is not shown to have been present during the 
Veteran's military service, or for years thereafter, nor has this 
condition been causally or etiologically related to active 
service.  

5.  Prostate cancer is not shown to have been present during the 
Veteran's military service, or for years thereafter, nor has this 
condition been causally or etiologically related to active 
service.  


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in service, and it may not be 
presumed to have been so incurred to include as due to in-service 
exposure to radiation or herbicides.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2010).

2.  Prostate cancer was not incurred in service, and it may not 
be presumed to have been so incurred to include as due to in-
service exposure to radiation or herbicides.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO sent a letter to the Veteran in April 2007, 
prior to the rating decision on appeal.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been met 
and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
April 2007 letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the letter stated that in order to establish 
service connection the evidence must show that he had an injury 
in military service or a disease that began in, or was made worse 
during military service, or that there was an event in service 
that caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in military 
service.

In addition, the RO notified the Veteran about the information 
and evidence that VA will seek to provide.  The April 2007 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service treatment records, military records, and VA medical 
records.  The letter also informed the Veteran that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on the claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The letter notified 
the Veteran that he must provide enough information about his 
records so that they could be requested from the agency or person 
that has them.  The letter also stated that it was the Veteran's 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.

In addition, the Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and effective 
date for the disabilities on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board finds 
that the notification requirements have been met.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records, 
personnel records as well as all identified and available private 
treatment records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  The Veteran's 
representative has contended that additional verification of the 
Veteran's reported herbicide exposure is required.  In this case, 
the Veteran has alleged that he was exposed to herbicides when 
serving in the demilitarized zone (DMZ) in Korea from 1975 to 
1976.  The record reveals that the RO contacted the National 
Personnel Records Center (NPRC) and requested any records related 
to herbicide exposure.  The NPRC responded that there were no 
records of exposure to herbicides.  The Veteran has stated that 
he was told that the DMZ region of Korea was sprayed with 
herbicides during his time there.  However, the Department of 
Defense (DoD) has noted that Agent Orange was used in Korea from 
March 1968 to July 1968.  In this case, the Veteran served in 
Korea from 1975 to 1976.  Furthermore, the Veteran submitted the 
DoD's list of sites where herbicides were used.  The only site 
listed with respect to Korea was the region adjacent to the DMZ 
from March 1968 to July 1968.  Therefore, any further development 
with respect to exposure to herbicides is not necessary as the 
evidence shows that the Veteran was not in Korea during the 
prescribed time period.  

The Board recognizes that the Veteran has not been afforded a VA 
examination with respect to his claims for service connection for 
prostate cancer and bladder cancer.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Initially, with respect to the Veteran's claim 
for service connection for prostate cancer and bladder cancer as 
due to ionizing radiation, a VA examination is not appropriate.  
Rather, in cases involving claims based upon exposure to ionizing 
radiation, the governing regulation, 38 C.F.R. § 3.311, sets 
forth additional obligations for VA in developing evidence to 
support such claims.  As discussed in greater detail below, the 
procedures laid out in 38 C.F.R. § 3.311 were utilized; however, 
there was no evidence of any in-service exposure to ionizing 
radiation.  Absent some confirmed exposure, referral to the VA 
Undersecretary for Health for a dose estimate and medical opinion 
is not required.  See 38 C.F.R. § 3.311(b).  With respect to the 
Veteran's claim for direct service connection, a VA examination 
is not required.  In the absence of evidence of an in-service 
disease or injury, remand of this case to obtain an opinion as to 
the etiology of the Veteran's disabilities would in essence place 
the examining physician in the role of a fact finder.  In other 
words, any medical opinion which provided a nexus between the 
Veteran's disabilities and his military service would necessarily 
be based solely on the Veteran's lay assertions regarding what 
occurred in service.  As explained in further detail below, these 
assertions are in direct conflict with the objective evidence 
regarding herbicide exposure, specifically the Department of 
Defense (DoD) statements regarding the locations and timeframes 
of the use of herbicides in Southwest Asia.  Therefore, because 
there is no event, injury, or disease in service to which a 
current disability could be related, the Board finds that a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4).  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 
1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory 
generalized statement that a service illness caused his present 
medical problems was not enough to entitle him to a VA medical 
examination since all Veterans could make such a statement, and 
such a theory would eliminate the carefully drafted statutory 
standards governing the provision of medical examinations and 
require VA to provide such examinations as a matter of course in 
virtually every disability case).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.            38 C.F.R. § 
3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests a malignant tumor 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.   
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).  
However, although there are diagnoses of cancer, the Veteran is 
not entitled to presumptive service connection because there is 
no evidence that the disease manifested to a degree of 10 percent 
within one year of his discharge from service.  Specifically, the 
Veteran was discharged from active duty in 1995 and the Veteran 
was first diagnosed with cancer in 2005, approximately 10 years 
after his separation from military service.  Id.

Radiation exposure

Applicable law provides that service connection for a condition 
claimed as due to radiation exposure can be established in one of 
three ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd. sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

First, in the absence of competent medical evidence linking a 
disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed Veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  A 
"radiation-exposed" Veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" includes 
the onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  "Onsite participation" means 
presence at the test site, or performance of military duties in 
connection with ships, aircraft or other equipment used in direct 
support of the nuclear test, during an official operational 
period of an atmospheric nuclear test.  38 C.F.R. § 3.309(d)(3).  
In this case, the Veteran is not considered to be a "radiation-
exposed" Veteran as there is no evidence of onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device.  Therefore, the Veteran is not entitled to the 
presumption of service connection under 38 C.F.R. § 3.309(d).  

Second, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years or 
more (for most of the listed diseases) after service in an 
ionizing radiation exposed Veteran may also be service connected 
if the VA Under Secretary for Benefits determines that they are 
related to ionizing radiation exposure while in service or if 
they are otherwise linked medically to ionizing radiation 
exposure while in service.  

38 C.F.R. § 3.311 does not provide presumptive service connection 
for radiogenic disease but provides special procedures to help a 
Veteran prove his claim on a direct basis.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997).  In all claims in which it is 
established that a radiogenic disease first became manifest after 
service and was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. § 3.307 
or 38 C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or doses.  
38 C.F.R. § 3.311(a)(1).  When dose estimates provided are 
reported as a range of doses to which a veteran may have been 
exposed, exposure at the highest level of the dose range reported 
will be presumed.  38 C.F.R. § 3.311(a)(2).  When it has been 
determined that a Veteran has been exposed to ionizing radiation 
in service, and he subsequently develops a potentially radiogenic 
disease, the claim will be referred to the VA Under Secretary for 
Benefits for further consideration.  The Under Secretary for 
Benefits is to consider the claim with reference to specified 
factors and may request an advisory medical opinion from the 
Under Secretary for Health; if, after this consideration, the 
Under Secretary for Benefits determines that there is no 
reasonable possibility that the Veteran's disease resulted from 
radiation exposure in service, the Under Secretary for Benefits 
shall so inform the RO in writing, setting forth the rationale 
for this conclusion.  38 C.F.R. § 3.311.

As noted above, the Veteran does have radiogenic diseases of 
prostate cancer and bladder cancer as listed in 38 C.F.R. § 
3.311.  In accordance with the provisions, the RO sent an inquiry 
to the office of the U.S. Army Medical Command to furnish a DD 
1141 or an equivalent record of occupational radiation exposure.  
In response, a letter from the U.S. Army Center for Health 
Promotion and Preventive Medicine noted that the original inquiry 
was forwarded to the Veteran Radiation Exposure Investigations 
Program within the U.S. Army Center for Health Promotion and 
Preventive Medicine.  It was noted that the primary mission was 
researching occupational exposure for individuals who have served 
with the Army.  The response explained that the U.S. Army 
Dosimetry Center (USADC) was contacted to provide a record of 
exposure to ionizing radiation for the Veteran.  Upon researching 
their database, the USADC determined that they did not have an 
occupational exposure history for the Veteran and there was no 
record of his being occupationally exposed to ionizing radiation 
while employed by the U.S. Army.  It was noted that dosimetry was 
issued to individuals who, in the performance of their duties, 
would reasonably be expected to be exposed to 10 percent of the 
allowable occupational limits for radiation.  The fact that there 
are no records of the Veteran being enrolled in a monitoring 
program may be considered evidence that he was not expected to 
receive a significant exposure to ionizing radiation while 
performing his duties.  

In this case, there are no records documenting exposure to 
ionizing radiation during the Veteran's period of active service.  
Although the Board recognizes the Veteran's statements that he 
worked with nuclear devices during his assignments in Greece and 
Germany and had to wear a radiation badge, there is simply no 
objective evidence to substantiate his assertions.  Indeed, the 
USADC did not find any occupational exposure history to radiation 
and the personnel records do not show that the Veteran's duties 
included working with nuclear devices or being exposed to 
radiation.  The Board also observes that the Veteran submitted 
medical opinions from two physicians, opining that the Veteran's 
cancers are related to in-service radiation exposure.  However, 
as noted above, there is no evidence of radiation exposure during 
the Veteran's service and, therefore, the opinions are deficient.  
Absent some confirmed exposure, further development under 
38 C.F.R. § 3.331, to include referral to the VA Undersecretary 
for Benefits is not required.  

On the Basis of Agent Orange Exposure

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(a)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides 
that a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  According to the VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 
10,b. (hereinafter "M21-1MR"), service in the Republic of 
Vietnam means service in the RVN or its inland waterways, or 
service in other locations if the conditions of service involved 
duty or visitation in the RVN.  Service in the Republic of 
Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the service 
member's presence at some point on the landmass or the inland 
waters of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 
2008), see also VAOPGCPREC 7-93 (holding that service in Vietnam 
does not include service of a Vietnam era Veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of the 
Republic of Vietnam is not qualifying service in Vietnam).

Also, the Department of Defense (DoD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through July 
1969 along the Korean DMZ to defoliate the fields of fire between 
the front line defensive positions and the south barrier fence.  
The treated area was a strip of land 151 miles long and up to 350 
yards wide from the fence to north of the civilian control line.  
There is no indication that the herbicide was sprayed in the DMZ 
itself.  Both the 2nd and 7th Infantry Divisions, United States 
Army, had units in the affected area at the time Agent Orange was 
being used.  Field artillery, signal, and engineer troops also 
were supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of exposed 
personnel is 12,056.  If it is determined that a veteran who 
served in Korea during this time period belonged to one of the 
units identified by DoD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See 
MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also 
Veterans Benefits Administration (VBA) "Fact Sheet" distributed 
in September 2003 
(http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea. 
doc).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).  

The Veteran has contended that his bladder cancer and prostate 
cancer are related to herbicide exposure in service.  Initially, 
the Board notes that bladder cancer is not listed as a 
presumptive condition under 38 C.F.R. § 3.309(e) and, therefore, 
presumption of service connection is not for application.  
However, prostate cancer is listed as a presumptive condition 
under 38 C.F.R. § 3.309(e).  Nonetheless, as noted above, VA laws 
and regulations provide that the term "herbicide agent" means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
38 C.F.R. § 3.307(a)(6) (2010).  Section 3.307(a)(6)(iii) states 
that the presumptive provisions are applicable to the Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  The Department of Defense (DOD) 
has also determined that Agent Orange was used along the Korean 
demilitarized zone (DMZ) from April 1968 to July 1969.  In this 
case, the Veteran did not serve in Vietnam.  Although the Veteran 
served in Korea from August 1975 to September 1976, he did not 
serve during the prescribed time period.  Therefore, the 
Veteran's prostate cancer cannot be presumptively service-
connected based upon Agent Orange exposure during his service in 
Korea.  See 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309 (e).

The Board recognizes the Veteran's contentions that he was 
exposed to herbicides during active service.  Specifically, the 
Veteran has stated that he was stationed in the DMZ in Korea and 
in contact with vegetation.  However, as noted above, there is no 
evidence documenting any exposure to herbicides during the 
Veteran's active service.  Specifically, the NPRC noted that 
there were no records related to herbicide exposure.  In short, 
the official records do not show that herbicides were used in 
Korea during the time period the Veteran served.  The Board finds 
that the official records on this issue are more probative than 
the Veteran's testimony, especially given the fact that the 
Veteran did not witness any spraying of herbicides and was simply 
told that there was spraying of herbicides during his service in 
Korea.  On this basis, the Board concludes that the Veteran was 
not exposed to herbicides as described by the regulations during 
his period of active duty.  The Board discounts as less probative 
the testimony and evidence offered by the Veteran.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must 
be distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
Thus, the Veteran is not entitled to the presumption in 38 C.F.R. 
§ 3.309(e).  

Service connection on a direct basis

Although the Veteran is not entitled to service connection for 
prostate cancer and bladder cancer under the presumptive 
provisions, this does not preclude direct service connection 
based on exposure to herbicides or ionizing radiation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In other words, a 
regulatory established presumption is not the sole method for 
showing causation in establishing a claim for service connection 
for disability due to herbicide exposure and/or radiation 
exposure.  The Board will now consider whether service connection 
for prostate cancer and bladder cancer is warranted on a direct 
basis.

The current medical evidence of record shows that the Veteran is 
diagnosed with prostate cancer and bladder cancer.  The January 
2007 private treatment record reveals a diagnosis of transitional 
cell carcinoma of the bladder.  In addition, the May 2005 private 
treatment record shows that the Veteran was diagnosed with 
adenocarcinoma of the prostate.  

However, the Veteran's service treatment records are negative for 
any complaints, treatment, or diagnoses referable to any cancer.  
The June 1995 separation examination report shows that the 
Veteran's genitourinary system was clinically evaluated as 
normal.  The examination report is absent for any mention of 
cancer.  Although the Veteran has alleged that he was exposed to 
ionizing radiation and/or herbicides during service, there is no 
evidence to support his statements.  The NPRC found that there 
was no record of exposure to herbicides and the USADC determined 
that they did not have an occupational exposure history for the 
Veteran and there was no record of his being occupationally 
exposed to ionizing radiation while employed by the U.S. Army.  
As noted above, the Board affords greater value to the official 
service department records than the Veteran's personal 
assertions.    

In addition, there is no evidence of any treatment or 
documentation of cancer until 2005, approximately 10 years after 
the Veteran's separation from active service.  The Board finds 
this gap in time significant and it weighs against the existence 
of a link between his cancers and his time in service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, 
in an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).

Furthermore, there is no medical evidence directly relating the 
Veteran's bladder cancer and prostate cancer to an event, disease 
or injury during service.  The Board does acknowledge that the 
Veteran's private physicians submitted two opinions with respect 
to the etiology of the Veteran's cancers.  In a February 2007 
letter, the Veteran's private physician, Dr. S.L.M. noted that 
the Veteran had two different primary genitourinary carcinomas.  
He explained that it seemed that these two tumors could be 
related to a prior nuclear/chemical exposure such as his job in 
the military handling and being around nuclear ammunitions, it is 
not uncommon to have both of these tumors in a single patient.  
In a March 2008 letter, J.L., a VA physician, noted that he 
agreed with statements that ionizing radiation can cause bladder 
and prostate cancer.  J.L. noted that it was more likely than not 
that the Veteran's prostate and bladder cancers were related to 
his military duties.  The Board acknowledges the physician's 
opinions; however, the Board points out that these opinions were 
based on a history as reported by the Veteran and without the 
benefit of reviewing the Veteran's claims file which would have 
demonstrated that the Veteran did not have confirmed radiation 
exposure.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based on a factual premise or 
history as related by the Veteran).  Thus, the opinions are 
rendered deficient as there is no evidence that the Veteran was 
exposed to radiation during active service.   There is no other 
medical evidence of record directly relating the Veteran's 
bladder and prostate cancers to active service.  

The Board acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).   However, in this case, the 
Veteran is not providing statements related to a simple diagnosis 
or symptomatology, but is instead rendering an opinion as to the 
etiology of his bladder and prostate cancer.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the Veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent to 
provide evidence that requires medical knowledge because he lacks 
the requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a service 
connection determination.

The Veteran also submitted medical text evidence explaining the 
effects of herbicides and the diseases related to exposure to 
herbicides.  The Court has held that a medical article or 
treatise 'can provide important support when combined with an 
opinion of a medical professional' if the medical article or 
treatise evidence discussed generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least 'plausible causality' based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. 
App. 509 (1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a plausible 
causality of nexus).  Thus, medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999), see 
also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that 
evidence from scientific journal combined with doctor's 
statements was 'adequate to meet the threshold test of 
plausibility').

But, in this case, the medical text evidence submitted only 
reflects general information on the effect and use of herbicides 
by the Department of Defense.  The medical text evidence does not 
specifically show causality between the Veteran's cancers and 
active service.  As noted above, the Court has held that a 
medical article or treatise can provide support for a claim, but 
must be combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships.  Sacks, supra.  As such, the 
articles are not competent to show that the Veteran's cancers are 
related to military service. 

In addition, the Board recognizes that service connection may be 
granted on the basis of continuity of symptomatology.  However, 
the Veteran has not attested to any chronic disability or 
continuity of symptomatology since active service.  Therefore, 
service connection is not warranted under 38 C.F.R. § 3.303(b).  
  
In light of the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claims for service 
connection for bladder cancer and prostate cancer.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for transitional cell carcinoma 
of bladder is denied.  

Entitlement to service connection for adenocarcinoma of the 
prostate is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


